OPINION — AG — ** VEHICULAR DEATH — CRIMINAL SANCTIONS — DEFINITIONS — CRIME VICTIMS COMPENSATION ACT ** (1) A VEHICULAR DEATH WHILE OCCURS UNDER CIRCUMSTANCES MEETING THE LEGAL CRITERIA OF SECOND DEGREE MURDER, SUBSECTION I, IS AN INTENTIONAL AND WILLFUL ACT, THUS, FULLY COMPENSABLE UNDER THE OKLAHOMA CRIME VICTIMS COMPENSATION ACT, 21 Ohio St. 142.1 [21-142.1] — 21 Ohio St. 142.20 [21-142.20], AS AMENDED. (2) VICTIMS INJURED BY DRIVERS WHO OPERATE THEIR MOTOR VEHICLES IN A WILLFUL AND WANTON MANNER WHICH IMPLIES INTENT TO HARM ARE ELIGIBLE FOR COMPENSATION UNDER THE ACT. WHETHER AN ACT IS WILLFUL AND WANTON IS A QUESTION OF FACT WHICH MUST BE DETERMINED BY THE BOARD ON A CASE BY CASE BASIS. (3) VICTIMS INJURED BY PERSONS WHO DRIVE UNDER THE INFLUENCE OF INTOXICANTS ARE 'NOT' ELIGIBLE TO RECEIVE COMPENSATION UNDER THE ACT UNLESS THE COMPENSATION BOARD FINDS THAT INJURY TO THE ACT WAS COMMITTED INTENTIONALLY. IN ALL OTHER INSTANCES, COMPENSATION IS NOT AVAILABLE. WHETHER AN ACT IS INTENTIONAL IS A QUESTION OF FACT WHICH MUST BE DETERMINED BY THE BOARD ON A CASE BY CASE BASIS. (DRIVING WHILE INTOXICATED, INJURY, FELONY) CITE: 21 Ohio St. 93 [21-93], 21 Ohio St. 142.1 [21-142.1] — 21 Ohio St. 142.20 [21-142.20], 21 Ohio St. 142.3 [21-142.3](5), 21 Ohio St. 701.8 [21-701.8], 21 Ohio St. 701.8 [21-701.8](1), 47 Ohio St. 11-101 [47-11-101], 47 Ohio St. 11-1405 [47-11-1405], 47 Ohio St. 11-904 [47-11-904] (NEGLIGENCE — DEFINITIONS) (OZELLA WILLIS) ** SEE OPINION NO. 87-040 **** UIT ** SEE OPINION NO. 91-621 (1991)